The state’s attorney and counsel for each defendant in the above-entitled cases, tried jointly, having requested and stipulated that this court find reversible error because of the charge by the trial court on the failure of an accused to testify, and in view of the decision of this court in State v. Vars, 154 Conn. 255, 272, 224 A.2d 744, it is ordered that, in the appeal from the Superior Court in Windham County, the judgment as to each of the defendants be, and hereby is, set aside and, as to each defendant, a new trial is ordered.